DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s response filed 05 March 2021 and 19 February 2021 has been received and entered.  Claims 12 and 14 amended and claims 13 and 15 were canceled.  Claims 1-12, 14 and 16-17 are currently pending in the instant Office action.  
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 August 2020 and the restriction was made FINAL.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any object or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 19 February 2021 have been fully considered but  are not found to be persuasive.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 August 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant should note that copies of the references which are cited are NOT found in the application referenced in the transmittal letter.  The reference were submitted in application no. 14/397,435.  In order to assist the examiner in locating the cited information, it is requested that Applicant correctly identify the location of the material in the future.

Drawings
The drawings are objected to because Figure 6 is contained on 4 different pages and labeled as “FIGURE 6 (continued)”.  37 CFR 1.84(U) requires that partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14 and 16-17 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a VEGF variant comprising
 
Further dependent claims include limitations of the polypeptide to particular amino acid sequences but still include the embodiment of a polypeptide having at least 95% identity to a particular polypeptide and having the ability to antagonize VEGF mediated angiogenesis.
The instant specification discloses a VEGF165 variant wherein amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 have been substituted with glutamic acid (E) and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis.
The instant specification does not disclose a VEGF165 variant wherein only one of amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 has been substituted with glutamic or aspartic acid and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis.  The instant specification does not disclose a fragment of VEGF165 comprising the heparin binding domain and wherein only one of amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 has been substituted with glutamic or aspartic acid and wherein the VEGF165 fragment has the ability to antagonize VEGF mediated angiogenesis.  The instant specification further does not disclose VEGF variants having 95% identity to a given polypeptide and having the ability to antagonize VEGF mediated angiogenesis.
The instant specification lacks an adequate written description for those VEGF165 variants which lack less than all three amino acids at positions 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity.  There is not even identification of any particular portion of the structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
and 159 of SEQ ID NO:26 have been substituted with glutamic acid (E) or aspartic acid (D)and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only the VEGF165 variant wherein amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 have been substituted with glutamic acid (E) or aspartic acid (D) and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant argues at pages 7-10 of the response that the claims have written description and that VEGF variants with either a glutamic acid (E) or aspartic acid (D) substitution at the recited positions have written description.  Applicant refers to the Declaration filed 19 February 2021 as support for these amino acids at the recited positions in the variant proteins.
Applicant’s arguments (and arguments in the Declaration) regarding the nature of the substitutions at the recited positions are persuasive and therefore, the rejection has been modified to indicate that either of the two amino acids is acceptable at the recited positions.
The Declaration under 37 CFR 1.132 filed 19 February 2021 is insufficient to overcome the rejection of claims 12, 14 and 16-17 based upon lack of written description for variants with 95% identity or for variants comprising less than the 3 recited substitutions as set forth in the last Office action for the reasons presented below.
Applicant asserts at page 10-11 of the response that with respect to “a polypeptide comprising a polypeptide having at least 95% identity to a polypeptide of (1) and having the identified amino acid substitutions of (1)” that the Revised Interim Written Description Training Materials support a finding of adequate written description.  Applicant’s arguments have been fully considered, but are not found persuasive.  First, the recited language of the claim does not define a species but rather a subgenus of molecules.  Second, the claims require that the polypeptide having 95% identity also have a very particular function.  Therefore, the fact pattern of the instant claims does not 
Applicant argues and refers to the Declaration (at paragraph 7) that a polypeptide
comprising a polypeptide having at least 95% identity to a polypeptide of (1) and having the identified amino acid substitutions of (1) has written description based on a high structural similarity for the claimed molecules and because one of skill in the art would expect members of the genus claimed to have properties similar to the identified amino acid sequences.  The Declaration and Applicant assert that the structure and residues which act as binding determinants for receptor binding have been identified and that the specification provides an overview of the sequence of a number of VEGF variants showing the functions correlated with structure.  Applicant concludes that one of skill in the art could readily predict which amino acids could vary from the claimed sequences 
	Applicant’s arguments and those of the Declaration have been fully considered, but are not found persuasive.  The claims are not directed to VEGF with the functionality of VEGF.  The claims are directed to a variant of VEGF which has the ability to antagonize VEGF mediated angiogenesis.  The specification teach a single molecule which has been shown to have this biological activity and it is a VEGF molecule with 3 substitutions at recited positions.  Therefore the specification teaches a species of molecule which has the required function of being able to antagonize VEGF mediated angiogenesis.  Rarely does a single working embodiment provide written description for a genus when the specification provides no guidance with regard to the rest of the genus.  The specification identifies no regions of the VEGF molecule which could be altered and still retain the required functionality of the disclosed variant.  Applicant’s reliance on producing and testing to identify compounds which have the required function is not the same as providing an adequate written description of the subject matter which is being claimed.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).

Terminal Disclaimer
The terminal disclaimer filed on 19 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10,035,833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647